THE CHEESECAKE FACTORY INCORPORATED, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Cheesecake Factory Inc. v. Comm'rDocket No. 23591-09United States Tax Court2010 U.S. Tax Ct. LEXIS 65; August 26, 2010, Entered2010 U.S. Tax Ct. LEXIS 65">*65 For Lewis Richard Walton Jr., Petitioner: Lewis Richard Walton Jr., Walton & Walton, LLP, Marina del Rey, CA.For Linda P. Azmon, Respondent: Mark L. Hulse, Westbury, NY.John O. Colvin, Chief Judge.John O. ColvinDECISIONPursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there is a deficiency in income tax due from petitioner for the taxable year 2005 in the amount of $383,743.00; andThat there is no penalty due from petitioner for the taxable year 2005, under the provisions of I.R.C. § 6662(a)./s/ John O. ColvinChief JudgeEntered: AUG 26 2010* * * *It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.WILLIAM J. WILKINSChief CounselInternal Revenue Service/s/ L. Richard WaltonL. RICHARD WALTONBuchalter Nemer, P.C.Counsel for PetitionerTax 2010 U.S. Tax Ct. LEXIS 65">*66 Court Bar No. WL03571000 Wilshire Blvd., Suite 1500Los Angeles, CA 90017Telephone: 213-891-5290Date: July 28, 2010By: /s/ Linda P. AzmonLINDA P. AZMONSenior Counsel(Tax Exempt & Government Entities)Tax Court Bar No. AL01941600 Stewart AvenueSuite 601Westbury, NY 11590Telephone: (516) 688-1702x1734Date: 8/23/10